ORDER
PER CURIAM.
Appellant, Darryl A. Holland (“Mov-ant”), appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of stealing, section 570.030, RSMo 2000,1 and resisting arrest, section 575.150. Movant was sentenced as a prior and persistent offender to a total of twelve years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 2000 unless otherwise indicated.